Citation Nr: 1452603	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 through October 1983, with additional service in the Kansas Air National Guard from January 1984 through May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, among other issues, denied service connection for a claimed low back condition.  The Veteran perfected a timely appeal as to that issue.

Testimony was received from the Veteran during an April 2013 Board hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2012 statement, August 2012 substantive appeal, and April 2013 Board hearing testimony, the Veteran alleges that he sustained a back injury in a fall on an obstacle course during active duty for training (ACDUTRA) while in the service of the Air National Guard.  Indeed, the service treatment records from the Veteran's National Guard service show that the Veteran was treated for a diagnosed back strain sustained in a fall during ACDUTRA in June 1984.  Notably, the records currently associated with the claims file do not indicate any ongoing treatment for the Veteran's back until VA treatment in December 2002.  Still, the Veteran asserts in his hearing testimony that he has experienced ongoing back problems since the June 1984 injury.

In July 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back disorder.  However, the examiner did not provide an actual diagnosis.  Moreover, the examiner opined that it is less likely than not that the Veteran's "current back issues" are less likely than not due to his June 1984 injury.  For rationale, the examiner noted simply that the claims file does not contain any medical records pertinent to the Veteran's back prior to 2003.  In so noting, however, the examiner does not mention or address the Veteran's assertions of continuity.  In the absence of such discussion, it is unclear as to what extent those assertions affect the examiner's conclusions.  Also, in the absence of a diagnosis, it is unclear to the Board as to whether there is even a current disability that may be etiologically related to the Veteran's June 1984 ACDUTRA injury.

In view of the above deficiencies, the VA examiner's July 2012 opinion is inadequate.  The Veteran should be afforded a new VA examination of his spine to determine the nature and etiology of the claimed disorder.  38 C.F.R. § 3.159(c)(4).

Also, the Veteran testified that, after leaving the service, he worked as a police officer for eight years.  It is likely that the Veteran was required to undergo periodic physical evaluations in connection with that occupation.  As such, the Veteran should be asked to identify the names and addresses where all such testing was performed.  VA should undertake efforts to obtain the records from those examinations prior to scheduling the examination described above.

Also in his testimony, the Veteran testified that he underwent a six month course of chiropractic treatment with a Dr. B. in Gregory, South Dakota.  Such records have not been associated with the claims file, and indeed, VA has not undertaken any efforts to locate and obtain those records.  Such efforts should be made, also before scheduling the examination described above.

Also prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his back since July 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for a low back disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain the records for any physical examinations performed during his employment as a police officer, to obtain the records for chiropractic treatment from Dr. B. in Gregory, South Dakota, and to arrange a new VA spine examination of his claimed back disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for the medical facilities where physical examinations in connection with his employment as a police officer were performed, for Dr. B., and for any private and/or VA treatment providers who have provided treatment for his back since July 2012.

2.  Make efforts to obtain the records for physical examinations performed in connection with the Veteran's employment as a police officer, Dr. B., and any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine the nature and etiology of his claimed back disorder.  For purposes of the examination, the examiner should note that the Veteran did sustain a lumbar strain in a fall which occurred during ACDUTRA in June 1984, and, that the Veteran now alleges that he has had continuous back problems since that event.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the claimed back disorder.

In addition, the examiner should also provide opinions as to the following questions:

	a)  is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed disorder was 	caused by the Veteran's June 1984 ACDUTRA 	injury?

	b)  is it at least as likely as not that the diagnosed 	disorder is related to any other injury or illness 	sustained by the Veteran, either during his period of 	active duty service from October 1979 through 	October 1983, or, during his period of Air National 	Guard service from January 1984 through May 	1985?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a low back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



